In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-20-00048-CV
      ___________________________

DARVETTE CHETAYE MCLEMORE, Appellant

                      V.

 SEAN FITZGERALD MCLEMORE, Appellee




   On Appeal from the 393rd District Court
           Denton County, Texas
        Trial Court No. 17-5268-393


    Before Gabriel, Kerr, and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On June 12 and 24, 2020, we notified Appellant that the trial-court clerk

responsible for preparing the record in this appeal had informed us that Appellant had

not arranged to pay for the clerk’s record. See Tex. R. App. P. 35.3(a)(2). In our

notice, we warned that we would dismiss the appeal for want of prosecution unless,

within ten days, Appellant arranged to pay for the clerk’s record and provided us with

proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b), 44.3. Appellant has not made

payment arrangements for the clerk’s record, and we dismiss the appeal. See Tex. R.

App. P. 37.3(b), 42.3, 43.2(f). Appellant must pay all costs of this appeal. See Tex. R.

App. P. 43.4.

                                                      Per Curiam

Delivered: July 30, 2020




                                           2